Citation Nr: 1633020	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the larynx due to the failure to timely diagnose and treat laryngeal squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to July 1963.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for laryngeal and squamous cell carcinoma in a July 2014 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court issued a memorandum decision, vacating and remanding the July 2014 decision to the Board for action consistent with the decision.

The Board requested a medical expert opinion from the Veterans Health Administration (VHA) in March 2016.  A response was received in May 2016.  The Veteran and his representative were provided with a copy of the medical opinion in May 2016.  The Veteran submitted the Medical Opinion Response Form in June 2016 noting that his own Ear, Nose and Throat (ENT) specialist will provide a statement and requested the Board to continue to hold his case for the remainder of the 60 day response period.  The Veteran's representative also responded to the medical opinion in July 2016.  Accordingly, this issue is before the Board for appellate review.  See 38. C.F.R. § 20.903 (2015). 

The Veteran submitted a private medical opinion in August 2016 without providing a waiver of initial RO consideration of the evidence.  Nonetheless, the Board will not refer this evidence to the RO, because the benefit to which the evidence relates can be granted in full on appeal without such referral.  See 38 C.F.R. § 20.1304(c) (2015).  Thus, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

The evidence is at least in equipoise with respect to whether the Veteran has an additional disability of removal of his larynx that was proximately caused by VA's failure to timely diagnose and treat the Veteran's laryngeal carcinoma.
CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for removal of larynx has been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 3.800 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran was diagnosed with cancer in December 2009 that required the removal of his larynx.  The Veteran contends that he incurred an additional disability as the result of VA's improper delay in discovering and treating his laryngeal cancer.  He asserts that he would not have lost all laryngeral function if VA had identified his cancer at an earlier date.

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  A veteran may be entitled to benefits under 38 U.S.C.A. § 1151 if VA failed to timely diagnose or properly treat a disability, thereby causing increased disability or death.  The continuance or natural progression, that is, worsening, of a disease or injury may be the basis of eligibility under 38 U.S.C.A. § 1151, only if it is attributable to VA's failure to timely diagnose and properly treat the disease or injury.  38 C.F.R. § 3.361(c)(2).

The elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010).

The evidence of record shows that in April 2009, the Veteran was seen at the VA Medical Center (VAMC) with a complaint of hoarseness.  He reported noticing the hoarseness in December 2008 and that he had been a smoker until January 2009.  An otolaryngologist examined the Veteran with a flex laryngoscopy revealing lesions that were "concerning for being precancerous."  He recommended that the Veteran undergo a micro-laser laryngoscopy.  The surgery was performed on May 18, 2009.  Right and left vocal cord lesions were excised.  The Veteran was seen for follow up on May 27, 2009 by an otolaryngology resident.  At that time, pathology reports were noted to show findings of papillary hyperplasia with severe dysplasia (base of lesion not entirely visualized) in one lesion; papillary hyperplasia with mild dysplasia in a second; and a third lesion with squamous hyperplasia.  The Veteran was informed that he would have a follow-up appointment in six months.  There was a notation that the Veteran's history, findings, assessment, and plan were discussed with the Chief of Otolaryngology and he agreed with the plan.

In November 2009, the Veteran went to the VAMC emergency room for "steadying worsening of hoarseness," dyspnea on exertion, chills for a few days, dry cough, and runny nose.  He noted that he continued to experience hoarseness after his surgery that "is getting worse instead of better."  He was seen by a staff physician and a telephonic consultation was accomplished between the emergency room physician and an ENT doctor.  Upon completion of the consultation, the emergency room doctor told the Veteran that the symptoms he was experiencing were "not unexpected" based on the surgery that had been performed in May 2009.  The Veteran was told to do a follow-up with his VA ENT doctor as previously scheduled and that if any symptoms changed, he should immediately seek treatment.  Per the medical record, there were no lesions, thrush, or mucositis found, and the neck was supple with no lymphadenopathy. 

Two days later he was seen by a private physician with a complaint of chest congestion.  He noted that he had been feeling unwell for a week and sought treatment at a VA facility, but they "did nothing."  The assessment was bronchitis with a probable element of reactive airway disease.  It was recommended that he follow up with an ENT specialist.  

The Veteran was scheduled for an appointment with a VA ENT on December 16, 2009.  However, the Veteran presented to Meeker Memorial Hospital Emergency Department on December 11, 2009 with "difficulty breathing."  The physician determined that his symptoms sound laryngeal in nature with an audible stridor.  The next day he was transferred to St. Cloud Hospital because they had an ENT available.  A direct laryngoscopy with biopsies was accomplished at which time it was discovered that the Veteran was suffering from squamous cell carcinoma of the larynx.  He underwent a complete laryngectomy and left neck dissection.  He subsequently developed pharyngocutaneous fistulas, which were explored and repaired.

The evidence of record shows that the Veteran has incurred an additional disability.  Specifically, after the Veteran was diagnosed with laryngeal carcinoma and he underwent a total laryngectomy and left neck resection.  The additional disability is the loss of his voice box (larynx).  

With respect to the issues of whether VA failed to timely or properly diagnose and treat the Veteran's laryngeal carcinoma and; if so, whether a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment and whether the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered, the claims file contains conflicting medical opinions.  In this regard, a December 2010 VA medical opinion determined the initial work up for hoarseness was timely and consistent with community standards and the six month follow up was reasonable.  He concluded that there was no evidence of fault or carelessness by VA care providers during the period they treated him for his symptoms.  The examiner did not provide any explanation in support of this opinion.  

The Veteran was provided with another VA medical opinion in March 2012.  The examiner determined that six months is probably not a reasonable close patient follow up for a patient diagnosed with severe dysplasia.  However, he concluded that there would have been no survival advantages to surgical resection compared with total laryngectomy.  He agreed with the private ENT physician's assertion that it is at least as likely as not that an alternative treatment which involved functional organ preservation of the larynx could have been an alternative treatment in the summer of 2009.  The literature clearly shows that the treatment would have also included induction chemotherapy and concurrent chemotherapy and given the patient's age, definitive RT alone remained a treatment option for his age. The literature again explains that this decreases the opportunity for functional organ preservation.  It is therefore, at least as not that, regardless of when cancer was detected, the Veteran's best treatment option would have been laryngectomy or limited surgical resection and RT, which decreases the opportunity for functional organ preservation.  This opinion indicates that conservative therapy was a possible treatment option for the Veteran in the summer of 2009 and that this therapy decreases, but does not eliminate the possibility that function of the Veteran's larynx could have been preserved.  The VA medical opinion did not address the question that if the Veteran had been treated with a limited surgical resection and radiation therapy when his cancer first developed, would he have both overcome his cancer and retained at least some vocal cord function.  

The Board sought a VHA medical expert opinion in March 2016.  A VA medical expert dated in May 2016 provided the opinion that an earlier appointment and checkup would not have identified the cancer so that an organ saving procedure could have been done.  He explained that dysplasia has been known for long as a precursor of carcinoma.  However, the transformation into malignancy is not clear cut and it is usually very slow, taking a few years.  Even in this case, when he had a tracheostomy done with multiple laryngeal biopsies, there was no frank malignancy detected.  There was one biopsy reported as carcinoma in situ - which means carcinoma in its beginning stages only.  As no carcinoma was diagnosed in May 2009, the treatment was correct and six months is acceptable for a detailed larynx check up in the absence of worsening symptoms.  The medical expert concluded that even if the carcinoma was diagnosed after a three to four month checkup, the treatment would have been the same.  It would have had the same therapeutic cure as after this present situation of having a total laryngectomy in six months - especially as his neck nodes are negative.  Unfortunately, the Board observes that the medical expert did not address whether any alternative treatment would have been available if the carcinoma was diagnosed after a three to four month checkup and if so, whether it would have resulted in at least some preservation of the Veteran's larynx.

In contrast, the Veteran's private ENT physician provided the opinion in January 2011 that it is at least as likely as not that the Veteran would have had an alternative treatment in the summer of 2009.  She explained that she assumed at that point his tumor would have been significantly smaller and more amenable to laryngeal preservation modalities such as chemo/radiation and more limited surgical resection that may not have required a total laryngectomy.  The private ENT physician began treating the Veteran in December 2009.  The private ENT physician provided another opinion in June 2016.  She explained that the crux of the matter relies upon the pathology, interpretation of the pathology (based on a biopsy that was done in May 2009) and the recommended follow up based on those results.  She noted that the pathology report from the posterior left vocal cord demonstrated papillary hyperplasia with severe dysplasia and the base of the legion was not entirely visualized.  This type of pathology report, particularly when the base of the lesion is not visualized, calls into question whether there actually may be a carcinoma present.  Severe dysplasia and carcinoma in situ can be a very fine pathologic line and often the base lesion is required to determine whether carcinoma is truly present.  The private ENT physician explained that six months is too long of a follow up for someone who is at high risk for carcinoma with a pathology report indicating that possibility (severe dysplasia without the base of the lesion being entirely visualized).  If he had followed up earlier (in a 3 month window), his providers surely would have seen progression of his disease.  She concluded that it is at least as likely as not that he could have had alternative treatments at the time of his original biopsies in the summer of 2009 if he had more appropriate follow up (3 months instead of six months).  Three month intervals are what we commonly use in otolaryngology for patients who have a history of cancer or who have clinical findings that are suspicious for it.  She also explained that she believes the Veteran had cancer at the time of the May 2009 procedure but it was not seen given the fact that the base of the lesion was not entirely excised.  If his tumor had been diagnosed earlier, when it was significantly smaller and more amenable to laryngeal preservation treatment modalities, such as chemotherapy and radiation, or more limited surgical resection, he may not have required a total laryngectomy and would have fewer communication difficulties.  

Based on the evidence discussed above, the Board finds that the evidence of record is at least in equipoise with respect to the issue of whether VA failed to timely diagnose the Veteran's laryngeal carcinoma.  Specifically, the VA medical opinion dated in March 2012 and the private ENT opinion dated in January 2011 indicate that the Veteran should have had closer follow up given the findings on the May 2009 pathology studies.  A June 2016 private ENT medical opinion states very clearly that a more appropriate follow up for the Veteran should have been 3 months as the Veteran was high risk for carcinoma the May 2009 pathology report indicating that possibility (severe dysplasia without the base of the lesion being entirely visualized).  The June 2016 private opinion is particularly persuasive as the examiner provided a clear explanation based on the Veteran's medical history and the results of the May 2009 pathology report.  

Furthermore, the evidence is at least in equipoise with respect to the issue of whether the failure to timely diagnose the Veteran's laryngeal cancer resulted in the additional disability of the loss of his larynx.  In this regard, the March 2012 VA medical opinion is not very clear, but it indicates that conservative therapy was a possible treatment option for the Veteran in the summer of 2009. And that this therapy decreases, but did not eliminate the possibility that function of the Veteran's larynx could have been preserved.  The private ENT in June 2016 determined that if the Veteran's carcinoma had been diagnosed earlier, when it was significantly smaller and more amenable to laryngeal preservation treatment modalities he may not have required a total laryngectomy and would have fewer communication difficulties.  

In resolving the benefit of doubt in favor of the Veteran, the Board finds that VA's failure to appropriately timely diagnose and treat the Veteran's laryngeal cancer resulted in the laryngectomy.  Accordingly, the criteria for compensation under 38 U.S.C.A. § 1151 for loss of the larynx have been met.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the larynx is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


